


109 HR 5986 IH: Working American Competitiveness

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5986
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Chocola (for
			 himself, Mr. Herger,
			 Mr. Weller,
			 Ms. Hart, Mr. English of Pennsylvania,
			 Mr. Pence,
			 Mr. Souder,
			 Mr. Gingrey,
			 Mr. Flake,
			 Mr. Barrett of South Carolina,
			 Mr. Gutknecht,
			 Mr. Kuhl of New York,
			 Mr. Radanovich,
			 Mr. Paul, Mr. Campbell of California,
			 Mr. Pitts, and
			 Mr. Ryan of Wisconsin) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate
		  the limitation on the foreign earned income exclusion, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Working American Competitiveness
			 Act.
		2.Elimination of
			 limitation on foreign earned income exclusion
			(a)In
			 generalSubsections (a) and
			 (b) of section 911 of the Internal Revenue Code of 1986 (relating to citizens
			 or residents of the United States living abroad) are amended to read as
			 follows:
				
					(a)Exclusion from
				gross incomeAt the election of a qualified individual, there
				shall be excluded from the gross income of such individual, and exempt from
				taxation under this subtitle, for any taxable year, the foreign earned income
				of such individual.
					(b)Foreign earned
				incomeFor purposes of this section—
						(1)In
				generalThe term foreign earned income with respect
				to any individual means the amount received by such individual from sources
				within a foreign country or countries which constitute earned income
				attributable to services performed by such individual during the period
				described in subparagraph (A) or (B) of subsection (d)(1), whichever is
				applicable.
						(2)Certain amounts
				not included in foreign earned incomeThe foreign earned income
				for an individual shall not include amounts—
							(A)received as a
				pension or annuity,
							(B)paid by the United
				States or an agency thereof to an employee of the United States or an agency
				thereof,
							(C)included in gross
				income by reason of section 402(b) (relating to taxability of beneficiary of
				nonexempt trust) or section 403(c) (relating to taxability of beneficiary under
				a nonqualified annuity), or
							(D)received after the
				close of the taxable year following the taxable year in which the services to
				which the amounts are attributable are
				performed.
							.
			(b)Conforming
			 amendments
				(1)Section 911 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (c) and by
			 redesignating subsections (e), (f), and (g) as subsections (c), (e), and (f),
			 respectively.
				(2)Section 911(d) of
			 such Code is amended by striking paragraph (7) and by redesignating paragraph
			 (8) as paragraph (7).
				(3)Section
			 1402(a)(11) of such Code is amended by striking section
			 911(a)(1) and inserting section 911(a).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
